DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Non-Final Rejection
Claims 1-18 are pending.  Claim 1 is independent.  Claims 19-22 are cancelled in the claims listing filed 11/6/2019.
Examiner notes that the BRI of claim 14 is defined in the Applicant’s specification [0037] "Substantially free of water" as used herein means that the composition according to the invention does not comprise more than 10% by weight, hydrate water and/or constitution water.
Information Disclosure Statement
The information disclosure statement (IDS) submitted 11/6/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 3 is objected to because of the following informalities:  Alternative expressions are permitted if they present no uncertainty or ambiguity with respect to the question of scope or clarity of the claims.  One acceptable form of alternative expression, which is commonly referred to as a Markush group, recites members as being “selected from the group consisting of A, B and C.”  See Ex Parte Markush, 1925 C.D. 126 (Comm’r Pat. 1925).   Claim 3 recites material limitation claim language to  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
	Claim 1 defines the phosphonate of general formula (i) defining R1 with multiple options and a wherein clause with ‘may be’ language.  This is unclear and indefinite.  For purposes of examination, the organic phosphonate portion of the cleaning composition in claim 1 is understood to be those recited by claim 3.  Appropriate correction is required.  
	Claim 6 recites alternatives with colon/semi-colons making the scope of the claim  language unclear and indefinite as to what must be included.  For purposes of compact prosecution and examination the semicolons are interpreted as commas and claim language “… of the foregoing.” is interpreted as “…thereof.” Appropriate correction is required.
	Claim 7 recites limitation to a calcium salt which is not narrowing any one of the salts in independent claim 1. For purposes of compact prosecution and examination, further comprising a calcium salt. Appropriate correction is required.  
	Claim 11 is recites material limitation to “…of at least one further oxidizing agent.”  This is indefinite and unclear as it is not grammatically correct statement.  Examiner has interpreted this to encompass the composition of claim 1 further comprising an oxidizing agent in an amount of 0.1-2%wt. Appropriate correction is required.  
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over De Windt et al. (US 2013/0224308 A1).
	De Windt et al. (US 2013/0224308 A1) teach a gel composition for ground water remediation, soil or sediment remediation, water treatment, wound care and disinfection [0001] which composition encompasses the preamble language of independent claim 1 to a composition for cleaning surfaces and/or for detecting organic substances in a solution or on a surface.
	De Windt et al. teach a) at least one salt of permanganic acid, ferric acid and/or chromic acid, specifically teaching in [0027-0028] 0.5% to 10% of potassium permanganate (also encompassing claim 4).  See page 2, [0027-0028]
	De Windt et al. teach b) at least one organic phosphonate wherein the at least one organic phosphonate has a general formula (1) in [0027] teaching the 0.5%-10% (Phosphonobutane-tricarboxylic acid) of claim 3 and in the weight ratio required by claim 8.  See also claims 5-6 on page 8.
	De Windt et al. teach c) at least one persulphate, in [0028] the oxidant release agent is advantageously selected from hydrogen peroxide, sodium persulfate, potassium persulfate which teaching also encompasses claim 6.  See page 2,[0028].
	The calcium salt of claim 7 is taught by De Windt et al. [0024] teaching their inorganic gelling agent is advantageously selected from alkaline earth metal salts of phosphate, preferably calcium phosphate or magnesium phosphate.  See page 2,[0024].
	Regarding the various amounts of water of claims 9-10 and 14-15, see [0035] of De Windt et al. guiding one of ordinary skill to optimize the amount of water in their gel 
	De Windt et al. do not exemplify a cleaning composition comprising the claimed salt, organic phosphonate and persulfate as required by claim 1.  
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify De Windt et al. with the claimed salt, organic phosphonate and persulfate because De Windt et al. motivate one of ordinary skill in the art to include the claimed salt, organic phosphonate and persulfate in an analogous gel composition for ground water remediation, soil or sediment remediation, water treatment, wound care and disinfection in general.
Claim 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over De Windt et al. (US 2013/0224308 A1) as applied to claims 1-15 above and further in view of Sengupta et al. (US2009197790A1).
	De Windt et al. (US 2013/0224308 A1) is relied upon as set forth above.  	However, De Windt et al. do not teach the alkali hydroxide of claims 16-18, and instead DeWindt et al. [0013] teach alkaline metal salts, ie, calcium hydroxide and magnesium hydroxide.
	Sengupta et al. (US2009197790A1) establish the state of the art in cleaning compositions that the claimed sodium hydroxide, potassium hydroxide, and lithium hydroxide, of the instant claims 16-18 are equivalent pH adjusting agents used in 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the calcium hydroxide and magnesium hydroxide of De Windt et al. with the claimed sodium hydroxide, potassium hydroxide, and lithium hydroxide because Sengupta et al. establish the state of the art in cleaning compositions that the claimed sodium hydroxide, potassium hydroxide, and lithium hydroxide, of the instant claims 16-18 are equivalent pH adjusting agents used in cleaning compositions, specifically equivalent to the magnesium hydroxide, calcium hydroxide taught by De Windt et al. See [0006] of Sengupta et al. page 1.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREETI KUMAR whose telephone number is (571)272-1320. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        

/PREETI KUMAR/Examiner, Art Unit 1761